Exhibit 10.1

 

TWELFTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

 

THIS TWELFTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated
as of September 18, 2015, is made and entered into between and among
HomeAmerican Mortgage Corporation, a Colorado corporation (the “Seller”), and
U.S. Bank National Association, as administrative agent and representative of
itself as a Buyer and the other Buyers (in such capacity, the “Agent”) and as a
Buyer (in such capacity, “U.S. Bank”).

 

RECITALS:

 

A.     The Seller, U.S. Bank, and the Agent are parties to a Master Repurchase
Agreement dated as of November 12, 2008, as amended by a First Amendment to
Master Repurchase Agreement dated as of October 29, 2009, a Second Amendment to
Master Repurchase Agreement dated as of October 21, 2010, a Third Amendment to
Master Repurchase Agreement dated as of September 14, 2011, a Fourth Amendment
to Master Repurchase Agreement dated as of September 29, 2011, a Fifth Amendment
to Master Repurchase Agreement dated as of January 31, 2012, a Sixth Amendment
to Master Repurchase Agreement dated as of September 21, 2012, a Seventh
Amendment to Master Repurchase Agreement dated as of December 21, 2012, an
Eighth Amendment to Master Repurchase Agreement dated as of September 20, 2013,
a Ninth Amendment to Master Repurchase Agreement dated as of December 31, 2013,
a Tenth Amendment to Master Repurchase Agreement dated as of September 19, 2014,
and an Eleventh Amendment to Master Repurchase Agreement dated as of December
19, 2014 (as further amended, restated or otherwise modified from time to time,
the “Repurchase Agreement”).

 

B.     The Seller and the Agent now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

 

AGREEMENT:

 

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.        Definitions. Capitalized terms used and not otherwise defined
in this Amendment have the meanings specified in the Repurchase Agreement.

 

Section 2.        Amendments.

 

2.1.     Definitions. The following definition set forth in Section 1.2 of the
Repurchase Agreement is amended to read in its entirety as follows:

 

“Termination Date” means the earlier of (a) September 16, 2016, or (b) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.

 

2.2.     Transaction Sublimits. Section 4.2 of the Repurchase Agreement is
amended by adding a new subsection (e) to read in its entirety as follows:

 

 
 

--------------------------------------------------------------------------------

 

  

(e)     The Purchase Value for any Purchased Loan hereunder shall not be more
than Two Million Dollars ($2,000,000).

 

2.3.     Schedule AI and EL. Schedule AI is amended and restated in its entirety
as restated as set forth on Schedule AI to this Amendment. Schedule EL to the
Repurchase Agreement is amended by amending and restating items 17 and 20
therein to read in their entireties as follows:

 

(17) Except qualifying FHA Loans, VA Loans, High LTV Mortgage Loans and Mortgage
Loans sold to U.S. Bank Home Mortgage, that has a Loan-to-Value Ratio greater
than one hundred percent (100%).

 

(20) That is not covered by an Investor Commitment.

 

Section 3.       Conditions Precedent and Effectiveness. This Amendment shall be
effective as of the date first above written, upon the occurrence of the
following events:

 

3.1.     delivery to the Agent of this Amendment duly executed by the Seller in
a quantity sufficient that the Agent and the Seller may each have a fully
executed original;

 

3.2.     delivery to the Agent of a certificate of the corporate secretary of
the Seller certifying (a) that the resolutions adopted by the Seller’s board of
directors on November 18, 2005, authorizing execution, delivery and performance
of the credit facilities, remain in full force and effect and that no further
approval of the Seller’s board of directors is required in connection with the
execution, delivery, and performance of this Amendment, (b) as to the incumbency
of the officers executing this Amendment on behalf of the Seller, and (c) that
there has been no change to the Seller’s articles of incorporation or bylaws
since copies of the same were delivered to the Agent on or about November 12,
2008; and

 

3.3.     delivery to the Agent of such other documents as it may reasonably
request.

 

Section 4.       Miscellaneous.

 

4.1.     Ratifications. The terms and provisions of this Amendment shall modify
and supersede all inconsistent terms and provisions of the Repurchase Agreement
and the other Repurchase Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Repurchase
Agreement and each other Repurchase Document are ratified and confirmed and
shall continue in full force and effect.

 

4.2.     Seller Representations and Warranties. The Seller hereby represents and
warrants that (a) the representations and warranties in Article 15 of the
Repurchase Agreement and in the other Repurchase Documents are true and correct
in all material respects with the same force and effect on and as of the date
hereof as though made as of the date hereof, and (b) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

 
 2

--------------------------------------------------------------------------------

 

  

4.3.     Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

 

4.4.     Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement refers to the Repurchase Agreement as amended and modified
hereby.

 

4.5.     Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

4.6.     Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

 

4.7.     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

4.8.     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

4.9.     ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO
OR THERETO.

 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 
3 

--------------------------------------------------------------------------------

 

  

In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.

 

 

 

SELLER AND SERVICER:

 

 

HOMEAMERICAN MORTGAGE

 

  CORPORATION, as Seller and Servicer  

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Heaney

 

 

Name:

John J. Heaney

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

AGENT AND BUYER:

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

  as Agent and Buyer  

 

 

 

 

 

 

 

 

 

By:

/s/ Edwin D. Jenkins

 

 

Name: 

Edwin D. Jenkins

 

 

Title:

Senior Vice President

 

 

 
[Signature Page to Twelfth Amendment to Master Repurchase Agreement] 

--------------------------------------------------------------------------------

 

 

SCHEDULE AI
TO TWELFTH AMENDMENT

 

SCHEDULE AI
TO Master Repurchase Agreement


 

APPROVED INVESTORS

 

Investor

S&P CP

Rating

Moody’s CP

Rating

Related Parent

Company

Product Eligibility

Colorado Housing and Finance Authority

N/A

N/A

 

Conforming

Federal Home Loan Mortgage Corp. (Freddie Mac)

N/A

N/A

 

Conforming

Federal National Mortgage Assoc. (FNMA)

N/A

N/A

 

Conforming

Government National Mortgage Assoc. (GNMA)

N/A

N/A

 

Conforming

HomeBridge Financial Services (now Planet Home Lending, LLC)

N/A

N/A

(FKA) Real Estate Mortgage Network

Conforming

JPMorgan Chase Bank

A-1

P-1

JPMorgan Chase & Co.

Conforming/non-conforming

PennyMac Loan Services, LLC

N/A

N/A

PennyMac Corp.

Conforming/non-conforming

Redwood Residential Acquisition Corporation

N/A

N/A

Redwood Trust, Inc.

Conforming/non-conforming

Stearns Lending

N/A

N/A

 

Conforming

SunTrust Mortgage, Inc.

A-2

P-2

Suntrust Banks, Inc.

Conforming/non-conforming

U.S. Bank Home Mortgage

A-1

P-1

U.S. Bank National Association

Conforming/non-conforming

Wells Fargo Bank, N.A.

A-1

P-1

Wells Fargo & Co.

Conforming/non-conforming

 

 

Sch. A-1